The original opinion in the case at bar was filed on February 25, 1941, and the mandate of this Court issued thereon under date of March 15, 1941. On April 11, 1941, an order was entered granting a motion, supported by a stipulation of counsel of record for the respective parties, to recall the mandate previously issued and to correct an error appearing in the opinion.
The record here discloses that a final judgment for plaintiff below was entered on December 19, 1939, by the Circuit Court of Palm Beach County, and subsequent thereto a motion for a new trial was duly presented and on March 20, 1940, the lower court entered an order granting the motion to strike the motion made on the part of the defendant below for a new trial, and on writ of error to this Court the said order striking the motion for a new trial was by this Court reversed. The legal effect thereof was not to reverse the final judgment entered under date of December 19, 1939, but only the order striking the motion for a new trial. The motion for a new trial was thereby reinstated, and upon the going down of tile mandate herein *Page 758 
the duty of the lower court will be, upon lawful notice, to hear and consider the merits of the motion for a new trial and make such an order as will dispose of the motion for a new trial on its merits as filed in this cause by the defendant below under date of December 18, 1939.
The original opinion entered herein is hereby reaffirmed, except as modified by this clarification opinion.
It is so ordered.
BROWN, C. J., WHITFIELD, TERRELL, BUFORD and THOMAS, J. J., concur.